Case: 2:11-cv-01016-EAS-MRM Doc #: 2305 Filed: 08/01/19 Page: 1 of 5 PAGEID #: 111927




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

                                       Case No. 2:11-cv-1016
  IN RE: OHIO EXECUTION
  PROTOCOL LITIGATION                  CHIEF JUDGE EDMUND A. SARGUS, JR.
                                       Magistrate Judge Michael R. Merz
  This document relates to:
  PLAINTIFF CLEVELAND                  DEATH PENALTY CASE:
  JACKSON                              Execution scheduled for
                                       November 13, 2019


             Joint Motion to Reschedule Rule 30(b)(6) Deposition of
                            Ohio Pharmacy Services


        Plaintiff Cleveland Jackson, together with non-party Ohio Pharmacy

  Services (“OPS”), respectfully request that this Court postpone the scheduled

  deposition under Fed. R. Civ. P. 30(b)(6) from August, 5, 2019, as currently

  scheduled, until August 7, 2019.1

        On July 3, 2019, Plaintiff Jackson sought leave to conduct a deposition

  under Rule 30(b)(6) of the Ohio Pharmacy Services, a governmental entity and

  a division of Ohio Department of Mental Health and Addiction Services

  (“ODMH”). (ECF No. 2246.) This Court granted that Motion on July 9, (ECF

  No. 2252), setting the date for the deposition as July 29, 2019 per Jackson’s

  request in the Motion.


        1  While counsel for Plaintiff Jackson and counsel for the deponent are
  both in agreement to adjust the date of the deposition and believe that can be
  done accordingly without involving this Court’s time and attention, counsel
  jointly file this motion out of an abundance of caution in light of a previous
  order from this Court (ECF No. 2213, PageID 107105-06), since vacated (ECF
  No. 2222, PageID 107539).
Case: 2:11-cv-01016-EAS-MRM Doc #: 2305 Filed: 08/01/19 Page: 2 of 5 PAGEID #: 111928




        OPS commenced its review and subsequent production of documents,

  and on July 22, 2019 the parties filed a Joint Motion to Reschedule 30(b)(6)

  Deposition of Ohio Pharmacy Services. (ECF No. 2281.) Plaintiff Jackson and

  OPS asked the Court to postpone the deposition until August 5, 2019. The

  Court granted the Joint Motion by notation order on July 22, 2019. (ECF No.

  2283.)

        In light of continued review of documents recently produced, Plaintiff

  Jackson and OPS now jointly ask that the Court postpone that deposition until

  Wednesday, August 7, 2019. Like last time, this delay will allow the parties to

  continue working to uncover and review relevant documents and to fully

  prepare for the deposition accordingly.




                                            2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2305 Filed: 08/01/19 Page: 3 of 5 PAGEID #: 111929




                                          Respectfully submitted August 1, 2019.

                                               Deborah L. Williams
                                               Federal Public Defender

                                               by

   /s/ Allen L. Bohnert                        and
   Allen L. Bohnert (0081544)
   Trial Attorney for Plaintiff Jackson        Randall R. Porter
                                               Assistant State Public Defender
   and                                         Office of the Ohio Public Defender
                                               250 E. Broad Street - Suite 1400
   David C. Stebbins (0005839)                 Columbus, Ohio 43215-9308
   Assistant Federal Public Defender           Telephone: (614) 466-5394
   Supervising Attorney                        Facsimile: (614) 644-0708
   Co-Counsel for Plaintiff Jackson            Email: Randall.Porter@opd.ohio.gov
                                               Co-Counsel for Plaintiff Jackson
   Lisa M. Lagos (0089299)
   Paul R. Bottei (TN 17036)                   and
   Assistant Federal Public Defenders
   Co-Counsel for Plaintiff Jackson            James A. King (0040270)
                                               Porter, Wright, Morris & Arthur LLP
   Adam M. Rusnak (0086893)                    41 South High Street
   Research & Writing Attorney                 Columbus, Ohio 43215
   Co-Counsel for Plaintiff Jackson            614-227-2051
                                               614-227-2100 (fax)
   Office of the Federal Public Defender       Email: jking@porterwright.com
   for the Southern District of Ohio           Co-Counsel for Plaintiff Jackson
   Capital Habeas Unit
   10 West Broad Street, Suite 1020            Counsel for Plaintiff Jackson
   Columbus, Ohio 43215
   614-469-2999
   614-469-5999 (fax)
   Allen_Bohnert@fd.org
   David_Stebbins@fd.org
   Lisa_Lagos@fd.org
   Paul_Bottei@fd.org
   Adam_Rusnak@fd.org



                                               and




                                           3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2305 Filed: 08/01/19 Page: 4 of 5 PAGEID #: 111930




                                     DAVE YOST
                                     Ohio Attorney General

                                     by

                                     /s/ Tiffany L. Carwile (per authorization)
                                     Tiffany L. Carwile (0082522)
                                     Assistant Attorney General
                                     Constitutional Offices Section
                                     30 East Broad Street, 16th Floor
                                     Columbus, Ohio 43215
                                     Tel: 614-466-2872 | Fax: 614-728-7592
                                     Tiffany.Carwile@ohioattorneygeneral.gov

                                     Counsel for Ohio Department of Mental
                                     Health and Addiction Services




                                          4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2305 Filed: 08/01/19 Page: 5 of 5 PAGEID #: 111931




                             CERTIFICATE OF SERVICE

        I hereby certify that on August 1, 2019, I electronically filed the foregoing

  Joint Motion to Reschedule Deposition with the Clerk of the United States

  District Court for the Southern District of Ohio using the CM/ECF system,

  which will send notification of such filing to counsel for all parties.


                                         /s/ Allen L. Bohnert
                                         Trial Attorney for Plaintiff Jackson
